675 S.E.2d 37 (2009)
Julia Catherine BOSEMAN, Plaintiff
v.
Melissa Ann JARRELL, Defendant and
Melissa Ann Jarrell, Third-Party Plaintiff
v.
Julia Catherine Boseman and North Carolina Department of Health and Human Services, Third-Party Defendants.
No. 416P08.
Supreme Court of North Carolina.
March 19, 2009.
John M. Martin, Leslie G. Fritscher, Greenville, for Jarrell.
*38 James W. Lea, III, Lori W. Rosbrugh, Wilmington, Holli B. Newsome, for Boseman.
Mabel Y. Bullock, Special Deputy Attorney General, for NCDHHS.

ORDER
Upon consideration of the petition filed by Defendant & Third-Party Plaintiff on the 10th day of September 2008 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."